

117 S1851 IS: Clean Ocean And Safe Tourism Anti-Drilling Act
U.S. Senate
2021-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1851IN THE SENATE OF THE UNITED STATESMay 26, 2021Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Outer Continental Shelf Lands Act to permanently prohibit the conduct of offshore drilling on the outer Continental Shelf in the Mid-Atlantic, South Atlantic, North Atlantic, and Straits of Florida planning areas.1.Short titleThis Act may be cited as the Clean Ocean And Safe Tourism Anti-Drilling Act or the COAST Anti-Drilling Act.2.Prohibition of
			 oil and gas leasing in certain areas of the outer Continental
 ShelfSection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end the following:(q)Prohibition of
				oil and gas leasing in certain areas of the outer Continental
 ShelfNotwithstanding any other provision of this section or any other law, the Secretary of the Interior shall not issue a lease or any other authorization for the exploration, development, or production of oil, natural gas, or any other mineral in—(1)the Mid-Atlantic planning area;(2)the South Atlantic planning area;(3)the North Atlantic planning area; or(4)the Straits of Florida planning area..